DETAILED ACTION
It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items: 
1.	Application number (checked for accuracy, including series code and serial no.).
2.	Group art unit number (copied from most recent Office communication).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
6.	Confirmation number (See MPEP § 503).

Status of Claims
Claim 1 has been canceled, new claims 2 – 21 have been added and claims 2 – 21 are now pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2 – 9 and 11 – 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 19 of U.S. Patent No. 10,013,110. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Claim 2 of Instant Application
Claim 1 of US 10,013,110
An information processing device comprising: 
a display; 
a touch panel; 
and circuitry configured to control: 
detecting a touch scroll operation in which an operating object moves in a first direction in contact with the touch panel, and a proximity scroll operation in which the operating object hovers at a predetermined position over the touch panel, and scrolling a content displayed on the display (a) at a speed corresponding to a move speed of the operating object in a case that the touch scroll operation is detected, and (b) at a predetermined speed in a case that the proximity scroll operation is detected.
An information processing apparatus comprising: 
a display; 
a touch panel; 
and circuitry configured to display a plurality of items on the display, 
detect a touch scroll operation in which an operating object moves at least partially in a first direction while in contact with the touch panel, scroll the plurality of items in the first direction in response to the detected touch scroll operation, detect, subsequently to the detected touch scroll operation, a proximity scroll operation in which the operating object hovers over at least part of the plurality of items in proximity to the touch panel, and continue to scroll, in response to the detected proximity scroll operation, the plurality of items in the first direction at a predetermined scroll speed while the operating object is in proximity to the touch panel.




Claim 3 of Instant Application is similarly rejected over claim of 1 of U.S. Patent No. 10,013,110.
Claim 4 of Instant Application is similarly rejected over claim of 1 of U.S. Patent No. 10,013,110.
Claim 5 of Instant Application is similarly rejected over claim of 3 of U.S. Patent No. 10,013,110.
Claim 6 of Instant Application is similarly rejected over claim of 2 of U.S. Patent No. 10,013,110.
Claim 7 of Instant Application is similarly rejected over claim of 19 of U.S. Patent No. 10,013,110.
Claim 8 of Instant Application is similarly rejected over claim of 19 of U.S. Patent No. 10,013,110.
Claim 9 of Instant Application is similarly rejected over claim of 1 of U.S. Patent No. 10,013,110.
Claim 11 of Instant Application is similarly rejected over claim of 4 of U.S. Patent No. 10,013,110.
Claim 12 of Instant Application is similarly rejected over claim of 5 of U.S. Patent No. 10,013,110.
Claim 13 of Instant Application is similarly rejected over claim of 6 of U.S. Patent No. 10,013,110.
Claim 14 of Instant Application is similarly rejected over claim of 7 of U.S. Patent No. 10,013,110.
Claim 15 of Instant Application is similarly rejected over claim of 8 of U.S. Patent No. 10,013,110.
Claim 16 of Instant Application is similarly rejected over claim of 9 of U.S. Patent No. 10,013,110.
Claim 17 of Instant Application is similarly rejected over claim of 1 of U.S. Patent No. 10,013,110.
Claim 18 of Instant Application is similarly rejected over claim of 1 of U.S. Patent No. 10,013,110.
Claim 19 of Instant Application is similarly rejected over claim of 1 of U.S. Patent No. 10,013,110.
Claim 20 of Instant Application is similarly rejected over claim of 19 of U.S. Patent No. 10,013,110.
Claim 21 of Instant Application is similarly rejected over claim of 19 of U.S. Patent No. 10,013,110.

Claims 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,013,110 in view of Seo et al. (US 2009/0295715). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 10 of Instant Application is similarly rejected over claim of 1 of U.S. Patent No. 10,013,110. Claim 1 of U.S. Patent No. 10,013,110 discloses a display and touch panel and the scrolling operations are performed in relation to the touch panel and that items are scrolled, but does not explicitly disclose that the touch panel covers a portion of the display.
In the same field of endeavor, Seo discloses a mobile terminal device wherein the display and touch panel are working in cooperation to form a touchscreen [0073].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of claim 1 of U.S. Patent No.
10,013,110 and the teachings of Seo such that a display and a touch panel were made to constitute an operation surface upon which information may be displayed and the items on the display may constitute display content, wherein such modification would .


Claims 2 – 9 and 11 – 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No.10,386,959. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Claim 2 of Instant Application
Claim 1 of U.S. Patent No.10,386,959
An information processing device comprising: 
a display; 
a touch panel; 
and circuitry configured to control: 


detecting a touch scroll operation in which an operating object moves in a first direction in contact with the touch panel, and 

a proximity scroll operation in which the operating object hovers at a predetermined position over the touch panel, and 

scrolling a content displayed on the display 
(a) at a speed corresponding to a move speed of the operating object in a case that the touch scroll operation is detected, and 
(b) at a predetermined speed in a case that the proximity scroll operation is detected.
An information processing apparatus comprising: 
a display; 
a touch panel; 
and circuitry configured to control: 
displaying a plurality of items on the display, 
detecting a touch scroll operation in which an operating object moves at least partially in a first direction while in contact with the touch panel, and 
a proximity scroll operation in which the operating object hovers at a predetermined position over the touch panel, 
a scroll speed in which 

(a) the scroll speed is controlled as a contact drag scroll speed corresponding to a move speed of the operating object in a case that the touch scroll operation is detected and 
(b) the scroll speed is controlled as a proximity scroll speed which is a predetermined scroll speed in a case that the proximity scroll operation is detected, and scrolling the plurality of items in the first direction in accordance with the scroll speed.


Claim 3 of Instant Application is similarly rejected over claim of 1 of U.S. Patent No. 10,386,959.
Claim 4 of Instant Application is similarly rejected over claim of 1 of U.S. Patent No. 10,386,959.
Claim 5 of Instant Application is similarly rejected over claim of 3 of U.S. Patent No. 10,386,959.
Claim 6 of Instant Application is similarly rejected over claim of 2 of U.S. Patent No. 10,386,959.
Claim 7 of Instant Application is similarly rejected over claim of 20 of U.S. Patent No. 10,386,959.
Claim 8 of Instant Application is similarly rejected over claim of 20 of U.S. Patent No. 10,386,959.
Claim 9 of Instant Application is similarly rejected over claim of 1 of U.S. Patent No. 10,386,959.
Claim 11 of Instant Application is similarly rejected over claim of 5 of U.S. Patent No. 10,386,959.
Claim 12 of Instant Application is similarly rejected over claim of 6 of U.S. Patent No. 10,386,959.
Claim 13 of Instant Application is similarly rejected over claim of 7 of U.S. Patent No. 10,386,959.
Claim 14 of Instant Application is similarly rejected over claim of 8 of U.S. Patent No. 10,386,959.
Claim 15 of Instant Application is similarly rejected over claim of 9 of U.S. Patent No. 10,386,959.
Claim 16 of Instant Application is similarly rejected over claim of 10 of U.S. Patent No. 10,386,959.
Claim 17 of Instant Application is similarly rejected over claim of 1 of U.S. Patent No. 10,386,959.
Claim 18 of Instant Application is similarly rejected over claim of 1 of U.S. Patent No. 10,386,959.
Claim 19 of Instant Application is similarly rejected over claim of 1 of U.S. Patent No. 10,386,959.
Claim 20 of Instant Application is similarly rejected over claim of 20 of U.S. Patent No. 10,386,959.
Claim 21 of Instant Application is similarly rejected over claim of 20 of U.S. Patent No. 10,386,959.

Claims 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,386,959 in view of Seo et al. (US 2009/0295715). Although the claims at issue are not identical, they are not patentably distinct from each other because:

Claim 10 of Instant Application is similarly rejected over claim of 1 of U.S. Patent No. 10,386,959. Claim 1 of U.S. Patent No. 10,386,959 discloses a display and touch panel and the scrolling operations are performed in relation to the touch panel and that 
In the same field of endeavor, Seo discloses a mobile terminal device wherein the display and touch panel are working in cooperation to form a touchscreen [0073].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of claim 1 of U.S. Patent No.
10,386,959 and the teachings of Seo such that a display and a touch panel were made to constitute an operation surface upon which information may be displayed and the items on the display may constitute display content, wherein such modification would have been a simple design choice alternative which would have required only a routine skill.


Claims 2 – 10 and 17 – 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 17 of U.S. Patent No.10,606,405 in view of Seo et al. (US 2009/0295715).. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Claim 2 of Instant Application
Claim 1 of U.S. Patent No.10,606,405
An information processing device comprising: 
a display; 
a touch panel; 
 circuitry configured to control: 
detecting a touch scroll operation in which an operating object moves in a first direction in contact with the touch panel, and a proximity scroll operation in which the operating object hovers at a predetermined position over the touch panel, and 

scrolling a content displayed on the display 
(a) at a speed corresponding to a move speed of the operating object in a case that the touch scroll operation is detected, and 
(b) at a predetermined speed in a case that the proximity scroll operation is detected.
An information processing apparatus comprising: 


circuitry configured to control: 

detecting a touch scroll operation in which an operating object moves in a first direction in contact with an operation surface, and a proximity scroll operation in which the operating object hovers at a predetermined position over the operation surface, and 
scrolling a content displayed on the operation surface 
(a) at a speed corresponding to a move speed of the operating object in a case that the touch scroll operation is detected, and 
(b) at a predetermined speed in a case that the proximity scroll operation is detected.
Claim 1 of U.S. Patent No.10,606,405 fails to disclose that the device comprises a display and a touch panel.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of claim 1 of U.S. Patent No.
10,606,405 and the teachings of Seo such that a display and a touch panel were made to constitute an operation surface upon which information may be displayed and the items on the display may constitute display content, wherein such modification would have been a simple design choice alternative which would have required only a routine skill.



Claim 3 of Instant Application is similarly rejected over claim of 1 of U.S. Patent No. 10,606,405.
Claim 4 of Instant Application is similarly rejected over claim of 1 of U.S. Patent No. 10,606,405.
Claim 5 of Instant Application is similarly rejected over claim of 2 of U.S. Patent No. 10,606,405.
Claim 6 of Instant Application is similarly rejected over claim of 3 of U.S. Patent No. 10,606,405.
Claim 7 of Instant Application is similarly rejected over claim of 4 of U.S. Patent No. 10,606,405.
Claim 8 of Instant Application is similarly rejected over claim of 5 of U.S. Patent No. 10,606,405.
Claim 9 of Instant Application is similarly rejected over claim of 6 of U.S. Patent No. 10,606,405.
Claim 10 of Instant Application is similarly rejected over claim of 1 of U.S. Patent No. 10,606,405.
Claim 17 of Instant Application is similarly rejected over claim of 8 of U.S. Patent No. 10,606,405.
Claim 18 of Instant Application is similarly rejected over claim of 8 of U.S. Patent No. 10,606,405.
Claim 19 of Instant Application is similarly rejected over claim of 8 of U.S. Patent No. 10,606,405.
Claim 20 of Instant Application is similarly rejected over claim of 15 of U.S. Patent No. 10,606,405.
Claim 21 of Instant Application is similarly rejected over claim of 15 of U.S. Patent No. 10,606,405.



Response to Arguments
Applicant’s arguments with respect to claim(s) 2 – 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY BOLOTIN whose telephone number is (571)270-5873.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DMITRIY BOLOTIN/Primary Examiner, Art Unit 2623